364 S.W.3d 807 (2012)
STATE of Missouri, Respondent,
v.
Ryan D. JONES, Appellant.
No. WD 73679.
Missouri Court of Appeals, Western District.
April 24, 2012.
Erika Eliason, Columbia, MO, for Appellant.
Robert Bartholomew, Jefferson City, MO, for Respondent.
Before CYNTHIA L. MARTIN, P.J., THOMAS H. NEWTON, and KAREN KING MITCHELL, JJ.

ORDER
PER CURIAM:
Mr. Ryan D. Jones appeals from the trial court's judgment convicting him of forgery in accord with a jury verdict and sentencing him to serve five years in the Department of Corrections. He contends the State did not present sufficient evidence to prove that he endorsed a counterfeit check with the purpose to defraud and knowledge that the check was fraudulent.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).